Case: 1:19-cv-00398-MWM-SKB Doc #: 85 Filed: 06/14/21 Page: 1 of 2 PAGEID #: 3628




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


    ANDREA GOLDBLUM                                     Case No. 1:19-CV-00398

    Plaintiff,                                          Judge: MATTHEW W. MCFARLAND

    v.                                                      NOTICE OF SUPPLEMENTAL
                                                            AUTHORITY
    THE UNIVERSITY OF CINCINNATI,

    Defendant




           Plaintiff Andrea Goldblum respectfully advises the Court of a pertinent and significant

authority that has come to Plaintiff’s attention relevant to the Motion for Summary Judgment by the

University of Cincinnati (Doc#65): Wyatt v. Nissan N. Am., Inc., 6th Cir. No. 20-5021, 2021 U.S. App.

LEXIS 16106 (May 28, 2021) (reversing grant of summary judgment in favor of employer on

retaliation claim).1

           Plaintiff will provide supplemental briefing on this issue if directed by the Court.




1
 Although Wyatt is a case brought under Title VII and this case is under Title IX, the Sixth Circuit
has borrowed from Title VII in interpreting Title IX. Chisholm v. St. Marys City Sch. Dist. Bd. of Edn.,
947 F.3d 342, 350 (6th Cir.2020); Doe v. Miami Univ., 882 F.3d 579, 590 (6th Cir. 2018).


                                                        1
Case: 1:19-cv-00398-MWM-SKB Doc #: 85 Filed: 06/14/21 Page: 2 of 2 PAGEID #: 3629




                                                        Respectfully submitted,

                                                               /s/ Joshua A. Engel
                                                        Joshua Adam Engel (0075769)
                                                        Jim Hardin (0056247)
                                                        ENGEL AND MARTIN, LLC
                                                        4660 Duke Dr., Suite 101
                                                        Mason, OH 45040
                                                        (513) 445-9600
                                                        engel@engelandmartin.com




                                   CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has been electronically served via the Court’s ECF
System this June 14, 2021 upon all counsel of record.

       /s/ Joshua Engel
Joshua Adam Engel (0075769)




                                                    2
